Name: Commission Regulation (EC) NoÃ 1854/2006 of 15Ã December 2006 publishing, for 2007, the agricultural product nomenclature for export refunds introduced by Regulation (EEC) NoÃ 3846/87
 Type: Regulation
 Subject Matter: agricultural structures and production;  trade policy
 Date Published: nan

 19.12.2006 EN Official Journal of the European Union L 361/1 COMMISSION REGULATION (EC) No 1854/2006 of 15 December 2006 publishing, for 2007, the agricultural product nomenclature for export refunds introduced by Regulation (EEC) No 3846/87 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), and the other regulations on the common organisation of the markets in agricultural products, Having regard to Commission Regulation (EEC) No 3846/87 of 17 December 1987 establishing an agricultural product nomenclature for export refunds (2), and in particular the fourth paragraph of Article 3 thereof, Whereas: (1) The full version of the refund nomenclature valid at 1 January 2007, as it ensues from the regulatory provisions on export arrangements for agricultural products, should be published. (2) The amendments to the Combined Nomenclature applicable from 2007 concerning cheeses introduced by Regulation (EC) No 1549/2006 (3) must be taken into consideration and the refund nomenclature must be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 3846/87 is amended as follows: 1. Annex I is replaced by Annex I to this Regulation; 2. Annex II is replaced by Annex II to this Regulation. Article 2 This Regulation shall enter into force on 1 January 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 December 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 78. Regulation as amended by Commission Regulation (EC) No 1154/2005 (OJ L 187, 19.7.2005, p. 11). (2) OJ L 366, 24.12.1987, p. 1. Regulation as last amended by Regulation (EC) No 2091/2005 (OJ L 343, 24.12.2005, p. 1). (3) OJ L 301, 31.10.2006, p. 1 ANNEX I ANNEX 1 AGRICULTURAL PRODUCT NOMENCLATURE FOR EXPORT REFUNDS CONTENTS Sector 1. Cereals and wheat or rye flour, groats or meal 2. Rice and broken rice 3. Products processed from cereals 4. Cereal-based compound feedingstuffs 5. Beef and veal 6. Pigmeat 7. Poultrymeat 8. Eggs 9. Milk and milk products 10. Fruits and vegetables 11. Products processed from fruits and vegetables 12. White and raw sugar without further processing 13. Syrups and other sugar products 14. Wine 1. Cereals and wheat or rye flour, groats or meal CN code Description of goods Product code 1001 Wheat and meslin: 1001 10 00  Durum wheat:   Seed 1001 10 00 9200   Other 1001 10 00 9400 ex 1001 90  Other:   Other spelt, common wheat and meslin: 1001 90 91    Common wheat and meslin seed 1001 90 91 9000 1001 90 99    Other 1001 90 99 9000 1002 00 00 Rye 1002 00 00 9000 1003 00 Barley: 1003 00 10  Seed 1003 00 10 9000 1003 00 90  Other 1003 00 90 9000 1004 00 00 Oats:  Seed 1004 00 00 9200  Other 1004 00 00 9400 1005 Maize (corn): ex 1005 10  Seed: 1005 10 90   Other 1005 10 90 9000 1005 90 00  Other 1005 90 00 9000 1007 00 Grain sorghum: 1007 00 90  Other 1007 00 90 9000 ex 1008 Buckwheat, millet and canary seed; other cereals: 1008 20 00  Millet 1008 20 00 9000 1101 00 Wheat or meslin flour:  Wheat flour: 1101 00 11   Of durum wheat 1101 00 11 9000 1101 00 15   Of common wheat and spelt:    Of an ash content of 0 to 600 mg/100 g 1101 00 15 9100    Of an ash content of 601 to 900 mg/100 g 1101 00 15 9130    Of an ash content of 901 to 1 100 mg/100 g 1101 00 15 9150    Of an ash content of 1 101 to 1 650 mg/100 g 1101 00 15 9170    Of an ash content of 1 651 to 1 900 mg/100 g 1101 00 15 9180    Of an ash content of more than 1 900 mg/100 g 1101 00 15 9190 1101 00 90  Meslin flour 1101 00 90 9000 ex 1102 Cereal flours other than of wheat or meslin: 1102 10 00  Rye flour:   Of an ash content of 0 to 1 400 mg/100 g 1102 10 00 9500   Of an ash content of more than 1 400 to 2 000 mg/100 g 1102 10 00 9700   Of an ash content of more than 2 000 mg/100 g 1102 10 00 9900 ex 1103 Cereal groats, meal and pellets:  Groats and meal: 1103 11   Of wheat: 1103 11 10    Durum wheat:     Of an ash content of 0 to 1 300 mg/100 g:      Meal of which less than 10 %, by weight, is capable of passing through a sieve of 0,160 mm mesh 1103 11 10 9200      Other 1103 11 10 9400     Of an ash content of more than 1 300 mg/100 g 1103 11 10 9900 1103 11 90    Common wheat and spelt:     Of an ash content of 0 to 600 mg/100 g 1103 11 90 9200     Of an ash content of exceeding 600 mg/100 g 1103 11 90 9800 2. Rice and broken rice CN code Description of goods Product code 1006 Rice: 1006 20  Husked (brown) rice:   Parboiled: 1006 20 11    Round grain 1006 20 11 9000 1006 20 13    Medium grain 1006 20 13 9000    Long grain: 1006 20 15     Of a length/width ratio greater than 2 but less than 3 1006 20 15 9000 1006 20 17     Of a length/width ratio equal to or greater than 3 1006 20 17 9000   Other: 1006 20 92    Round grain 1006 20 92 9000 1006 20 94    Medium grain 1006 20 94 9000    Long grain: 1006 20 96     Of a length/width ratio greater than 2 but less than 3 1006 20 96 9000 1006 20 98     Of a length/width ratio equal to or greater than 3 1006 20 98 9000 1006 30  Semi-milled or wholly milled rice, whether or not polished or glazed:   Semi-milled rice:    Parboiled: 1006 30 21     Round grain 1006 30 21 9000 1006 30 23     Medium grain 1006 30 23 9000     Long grain: 1006 30 25      Of a length/width ratio greater than 2 but less than 3 1006 30 25 9000 1006 30 27      Of a length/width ratio equal to or greater than 3 1006 30 27 9000    Other: 1006 30 42     Round grain 1006 30 42 9000 1006 30 44     Medium grain 1006 30 44 9000     Long grain: 1006 30 46      Of a length/width ratio greater than 2 but less than 3 1006 30 46 9000 1006 30 48      Of a length/width ratio equal to or greater than 3 1006 30 48 9000   Wholly milled rice:    Parboiled: 1006 30 61     Round grain:      In immediate packings of 5 kg net or less 1006 30 61 9100      Other 1006 30 61 9900 1006 30 63     Medium grain:      In immediate packings of 5 kg net or less 1006 30 63 9100      Other 1006 30 63 9900     Long grain: 1006 30 65      Of a length/width ratio greater than 2 but less than 3:       In immediate packings of 5 kg net or less 1006 30 65 9100       Other 1006 30 65 9900 1006 30 67      Of a length/width ratio equal to or greater than 3:       In immediate packings of 5 kg net or less 1006 30 67 9100       Other 1006 30 67 9900    Other: 1006 30 92     Round grain:      In immediate packings of 5 kg net or less 1006 30 92 9100      Other 1006 30 92 9900 1006 30 94     Medium grain:      In immediate packings of 5 kg net or less 1006 30 94 9100      Other 1006 30 94 9900     Long grain: 1006 30 96      Of a length/width ratio greater than 2 but less than 3:       In immediate packings of 5 kg net or less 1006 30 96 9100       Other 1006 30 96 9900 1006 30 98      Of a length/width ratio equal to or greater than 3:       In immediate packings of 5 kg net or less 1006 30 98 9100       Other 1006 30 98 9900 1006 40 00  Broken rice 1006 40 00 9000 3. Products processed from cereals CN code Description of goods Product code ex 1102 Cereal flours other than of wheat or meslin: ex 1102 20  Maize (corn) flour: ex 1102 20 10   Of a fat content not exceeding 1,5 % by weight:    Of a fat content not exceeding 1,3 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,8 % by weight (2) 1102 20 10 9200    Of a fat content exceeding 1,3 % but not exceeding 1,5 % by weight and of a crude fibre content, referred to dry matter, not exceeding 1 % by weight (2) 1102 20 10 9400 ex 1102 20 90   Other:    Of a fat content exceeding 1,5 % but not exceeding 1,7 % by weight and of a crude fibre content, referred to dry matter, not exceeding 1 % by weight (2) 1102 20 90 9200 ex 1102 90  Other: 1102 90 10   Barley flour:    Of an ash content, referred to dry matter, not exceeding 0,9 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,9 % by weight 1102 90 10 9100    Other 1102 90 10 9900 ex 1102 90 30   Oat flour:    Of an ash content, referred to dry matter, not exceeding 2,3 % by weight, of a crude fibre content, referred to dry matter, not exceeding 1,8 % by weight, of a moisture content not exceeding 11 % and of which the peroxidase is virtually inactivated 1102 90 30 9100 ex 1103 Cereal groats, meal and pellets:  Groats and meal: ex 1103 13   Of maize (corn): ex 1103 13 10    Of a fat content not exceeding 1,5 % by weight:     Of a fat content, not exceeding 0,9 % by weight and a crude fibre content, referred to dry matter, not exceeding 0,6 % by weight of which a percentage not exceeding 30 % passes through a sieve with an aperture of 315 micrometers and of which a percentage not exceeding 5 % passes through a sieve with an aperture of 150 micrometers (3) 1103 13 10 9100     Of a fat content, exceeding 0,9 % by weight but not exceeding 1,3 % by weight and a crude fibre content, referred to dry matter, not exceeding 0,8 % by weight of which a percentage not exceeding 30 % passes through a sieve with an aperture of 315 micrometers and of which a percentage not exceeding 5 % passes through a sieve with an aperture of 150 micrometers (3) 1103 13 10 9300     Of a fat content, exceeding 1,3 % by weight but not exceeding 1,5 % by weight and of a crude fibre content, referred to dry matter, not exceeding 1,0 % by weight of which a percentage not exceeding 30 % passes through a sieve with an aperture of 315 micrometers and of which a percentage not exceeding 5 % passes through a sieve with an aperture of 150 micrometers (3) 1103 13 10 9500 ex 1103 13 90    Other:     Of a fat content, exceeding 1,5 % by weight but not exceeding 1,7 % by weight and of a crude fibre content, referred to dry matter, not exceeding 1 % by weight of which a percentage not exceeding 30 % passes through a sieve with an aperture of 315 micrometers and of which a percentage not exceeding 5 % passes through a sieve with an aperture of 150 micrometers (3) 1103 13 90 9100 ex 1103 19   Of other cereals: 1103 19 10    Of rye 1103 19 10 9000 ex 1103 19 30    Of barley:     Of an ash content, referred to dry matter, not exceeding 1 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,9 % by weight 1103 19 30 9100 ex 1103 19 40    Of oats:     Of an ash content, referred to dry matter, not exceeding 2,3 % by weight, of a tegument content not exceeding 0,1 % of a moisture content not exceeding 11 % and of which the peroxidase is virtually inactivated 1103 19 40 9100 ex 1103 20  Pellets: 1103 20 20   Of barley 1103 20 20 9000 1103 20 60   Of wheat 1103 20 60 9000 ex 1104 Cereal grains otherwise worked (for example, hulled, rolled, flaked, pearled, sliced or kibbled), except rice of heading 1006; germ of cereals, whole, rolled, flaked or ground:  Rolled or flaked grains: ex 1104 12   Of oats: ex 1104 12 90    Flaked:     Of an ash content, referred to dry matter, not exceeding 2,3 % by weight, of a tegument content not exceeding 0,1 % of a moisture content not exceeding 12 % and of which the peroxidase is virtually inactivated 1104 12 90 9100     Of an ash content, referred to dry matter, not exceeding 2,3 % by weight, of a tegument content exceeding 0,1 %, but not exceeding 1,5 % of a moisture content not exceeding 12 % and of which the peroxidase is virtually inactivated 1104 12 90 9300 ex 1104 19   Of other cereals: 1104 19 10    Of wheat 1104 19 10 9000 ex 1104 19 50    Of maize:     Flaked:      Of a fat content, referred to dry matter, not exceeding 0,9 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,7 % by weight (3) 1104 19 50 9110      Of a fat content, referred to dry matter, exceeding 0,9 % but not exceeding 1,3 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,8 % by weight (3) 1104 19 50 9130    Of barley: ex 1104 19 69     Flaked:      Of an ash content, referred to dry matter, not exceeding 1 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,9 % by weight 1104 19 69 9100  Other worked grains (for example, hulled, pearled, sliced or kibbled): ex 1104 22   Of oats: ex 1104 22 20    Hulled (shelled or husked):     Of an ash content, referred to dry matter, not exceeding 2,3 % by weight, of tegument content not exceeding 0,5 %, of a moisture content not exceeding 11 % and of which the peroxidase is virtually inactivated corresponding to the definition given in the Annex to Regulation (EEC) No 821/68 (1) 1104 22 20 9100 ex 1104 22 30    Hulled and sliced or kibbled ( GrÃ ¼tze  or grutten ):     Of an ash content, referred to dry matter, not exceeding 2,3 % by weight, of a tegument content not exceeding 0,1 %, of a moisture content not exceeding 11 % and of which the peroxidase is virtually inactivated corresponding to the definition given in the Annex to Regulation (EEC) No 821/68 (1) 1104 22 30 9100 ex 1104 23   Of maize (corn): ex 1104 23 10    Hulled (shelled or husked), whether or not sliced or kibbled:     Of a fat content, referred to dry matter, not exceeding 0,9 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,6 % by weight ( GrÃ ¼tze  or grutten ) corresponding to the definition given in the Annex to Regulation (EEC) No 821/68 (1) (3) 1104 23 10 9100     Of a fat content, referred to dry matter, exceeding 0,9 % but not exceeding 1,3 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,8 % by weight ( GrÃ ¼tze  or grutten ) corresponding to the definition given in the Annex to Regulation (EEC) No 821/68 (1) (3) 1104 23 10 9300 1104 29   Of other cereals:    Of barley: ex 1104 29 01     Hulled (shelled or husked):      Of an ash content, referred to dry matter, not exceeding 1 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,9 % by weight corresponding to the definition given in the Annex to Regulation (EEC) No 821/68 (1) 1104 29 01 9100 ex 1104 29 03     Hulled and sliced or kibbled ( GrÃ ¼tze  or grutten ):      Of an ash content, referred to dry matter, not exceeding 1 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,9 % by weight corresponding to the definition given in the Annex to Regulation (EEC) No 821/68 (1) 1104 29 03 9100 ex 1104 29 05     Pearled:      Of an ash content, referred to dry matter, not exceeding 1 % by weight (without talc):       First category corresponding to the definition given in the Annex to Regulation (EEC) No 821/68 (1) 1104 29 05 9100      Of an ash content, referred to dry matter, not exceeding 1 % by weight (without talc):       Second category corresponding to the definition given in the Annex to Regulation (EEC) No 821/68 (1) 1104 29 05 9300    other:     Hulled (shelled or husked), whether or not sliced or kibbled: ex 1104 29 11      Of wheat, not sliced or kibbled corresponding to the definition given in the Annex to Regulation (EEC) No 821/68 (1) 1104 29 11 9000     Not otherwise worked than kibbled: 1104 29 51      Of wheat 1104 29 51 9000 1104 29 55      Of rye 1104 29 55 9000 1104 30  Germ of cereals, whole, rolled, flaked or ground: 1104 30 10   Of wheat 1104 30 10 9000 1104 30 90   Of other cereals 1104 30 90 9000 1107 Malt, whether or not roasted: 1107 10  Not roasted:   Of wheat: 1107 10 11    In the form of flour 1107 10 11 9000 1107 10 19    Other: 1107 10 19 9000   Other: 1107 10 91    In the form of flour 1107 10 91 9000 1107 10 99    Other 1107 10 99 9000 1107 20 00  Roasted 1107 20 00 9000 ex 1108 Starches; inulin:  Starches (4): ex 1108 11 00   Wheat starch:    Of a dry matter content of not less than 87 % and a purity in the dry matter of not less than 97 % 1108 11 00 9200    Of a dry matter content of not less than 84 % but less than 87 % and a purity in the dry matter of not less than 97 % (5) 1108 11 00 9300 ex 1108 12 00   Maize (corn) starch:    Of a dry matter content of not less than 87 % and a purity in the dry matter of not less than 97 % 1108 12 00 9200    Of a dry matter content of not less than 84 % but less than 87 % and a purity in the dry matter of not less than 97 % (5) 1108 12 00 9300 ex 1108 13 00   Potato starch:    Of a dry matter content of not less than 80 % and a purity in the dry matter of not less than 97 % 1108 13 00 9200    Of a dry matter content of not less than 77 % but less than 80 % and a purity in the dry matter of not less than 97 % (5) 1108 13 00 9300 ex 1108 19   Other starches: ex 1108 19 10    Rice starch:     Of a dry matter content of not less than 87 % and a purity in the dry matter of not less than 97 % 1108 19 10 9200     Of a dry matter content of not less than 84 % but less than 87 % and a purity in the dry matter of not less than 97 % (5) 1108 19 10 9300 ex 1109 00 00 Wheat gluten, whether or not dried:  Dried wheat gluten, of a protein content, referred to dry matter, of 82 % or more by weight (N Ã  6,25) 1109 00 00 9100 ex 1702 Other sugars, including chemically pure lactose, maltose, glucose and fructose, in solid form; sugar syrups not containing added flavouring or colouring matter; artificial honey, whether or not mixed with natural honey; caramel: ex 1702 30  Glucose and glucose syrup, not containing fructose or containing in the dry state less than 20 % by weight of fructose:   Other:    Containing in the dry state, 99 % or more by weight of glucose: 1702 30 51     In the form of white crystalline powder, whether or not agglomerated 1702 30 51 9000 1702 30 59     Other (6) 1702 30 59 9000    Other: 1702 30 91     In the form of white crystalline powder, whether or not agglomerated 1702 30 91 9000 1702 30 99     Other (6) 1702 30 99 9000 ex 1702 40  Glucose and glucose syrup, containing in the dry state at least 20 % but less than 50 % by weight of fructose, excluding invert sugar: 1702 40 90   Other (6) 1702 40 90 9000 ex 1702 90  Other, including invert sugar and other sugar and sugar syrup blends containing in the dry state 50 % by weight of fructose: 1702 90 50   Maltodextrine and maltodextrine syrup:    Maltodextrine, in the form of a white solid, whether or not agglomerated 1702 90 50 9100    Other (6) 1702 90 50 9900   Caramel:    Other: 1702 90 75     In the form of powder, whether or not agglomerated 1702 90 75 9000 1702 90 79     Other 1702 90 79 9000 2106 Food preparations not elsewhere specified or included: ex 2106 90  Other:   Flavoured or coloured sugar syrups:    Other: 2106 90 55     Glucose syrup and maltodextrine syrup (6) 2106 90 55 9000 4. Cereal-based compound feedingstuffs CN code Description of goods Product code 2309 Preparations of a kind used in animal feeding (7): ex 2309 10  Dog or cat food, put up for retail sale:   Containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup falling within subheadings 1702 30 51 to 1702 30 99, 1702 40 90, 1702 90 50 and 2106 90 55 or milk products:    Containing starch, glucose, syrup, maltodextrine or maltodextrine syrup:     Containing no starch, or containing 10 % or less by weight of starch (8) (9): 2309 10 11      Containing no milk products or containing less than 10 % by weight of such products 2309 10 11 9000 2309 10 13      Containing not less than 10 % but less than 50 % by weight of milk products 2309 10 13 9000     Containing more than 10 % but not more than 30 % by weight of starch (8): 2309 10 31      Containing no milk products or containing less than 10 % by weight of such products 2309 10 31 9000 2309 10 33      Containing not less than 10 % but less than 50 % by weight of milk products 2309 10 33 9000     Containing more than 30 % by weight of starch (8): 2309 10 51      Containing no milk products or containing less than 10 % by weight of such products 2309 10 51 9000 2309 10 53      Containing not less than 10 % but less than 50 % by weight of milk products 2309 10 53 9000 ex 2309 90  Other:   Other:    Containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup falling within subheadings 1702 30 51 to 1702 30 99, 1702 40 90, 1702 90 50 and 2106 90 55 or milk products:     Containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup:      Containing no starch or containing 10 % or less by weight of starch (8) (9): 2309 90 31       Containing no milk products or containing less than 10 % by weight of such products 2309 90 31 9000 2309 90 33       Containing not less than 10 % but less than 50 % by weight of milk products 2309 90 33 9000      Containing more than 10 % but not more than 30 % by weight of starch (8): 2309 90 41       Containing no milk products or containing less than 10 % by weight of such products 2309 90 41 9000 2309 90 43       Containing not less than 10 % but less than 50 % by weight of milk products 2309 90 43 9000      Containing more than 30 % by weight of starch (8): 2309 90 51       Containing no milk products or containing less than 10 % by weight of such products 2309 90 51 9000 2309 90 53       Containing not less than 10 % but less than 50 % by weight of milk products 2309 90 53 9000 5. Beef and veal CN code Description of goods Product code ex 0102 Live bovine animals: ex 0102 10  Pure-bred breeding animals: ex 0102 10 10   Heifers (female bovines that have never calved):    With a live weight equal to or greater than 250 kg:     Up to the age of 30 months 0102 10 10 9140     Other 0102 10 10 9150 ex 0102 10 30   Cows:    With a live weight equal to or greater than 250 kg:     Up to the age of 30 months 0102 10 30 9140     Other 0102 10 30 9150 ex 0102 10 90   Other:    With a live weight equal to or greater than 300 kg 0102 10 90 9120 ex 0102 90  Other:   Domestic species:    Of a weight exceeding 160 kg but not exceeding 300 kg: ex 0102 90 41     For slaughter:      Of a weight exceeding 220 kg 0102 90 41 9100    Of a weight exceeding 300 kg:     Heifers (female bovines that have never calved): 0102 90 51      For slaughter 0102 90 51 9000 0102 90 59      Other 0102 90 59 9000     Cows: 0102 90 61      For slaughter 0102 90 61 9000 0102 90 69      Other 0102 90 69 9000     Other: 0102 90 71      For slaughter 0102 90 71 9000 0102 90 79      Other 0102 90 79 9000 0201 Meat of bovine animals, fresh and chilled: 0201 10 00  Carcases and half-carcases:   The front part of a carcase or of a half-carcase comprising all the bones and the scrag, neck and shoulder but with more than 10 ribs:    From male adult bovine animals (10) 0201 10 00 9110    Other 0201 10 00 9120   Other:    From male adult bovine animals (10) 0201 10 00 9130    Other 0201 10 00 9140 0201 20  Other cuts with bone in: 0201 20 20   Compensated  quarters:    From male adult bovine animals (10) 0201 20 20 9110    Other 0201 20 20 9120 0201 20 30   Unseparated or separated forequarters:    From male adult bovine animals (10) 0201 20 30 9110    Other 0201 20 30 9120 0201 20 50   Unseparated or separated hindquarters:    With a maximum of eight ribs or eight pairs of ribs:     From male adult bovine animals (10) 0201 20 50 9110     Other 0201 20 50 9120    With more than eight ribs or eight pairs of ribs:     From male adult bovine animals (10) 0201 20 50 9130     Other 0201 20 50 9140 ex 0201 20 90   Other:    The weight of bone not exceeding one third of the weight of the cut 0201 20 90 9700 0201 30 00  Boneless:   Boneless cuts exported to the United States of America under the conditions laid down in Commission Regulation (EEC) No 2973/79 (12) or to Canada under the conditions laid down in Regulation (EC) No 2051/96 (13) 0201 30 00 9050   Boneless cuts, including minced meat, with an average lean bovine meat content (excluding fat) of 78 % or more (15) 0201 30 00 9060   Other, each piece individually wrapped with an average lean bovine meat content (excluding fat) of 55 % or more (15):    from the hindquarters of adult male bovine animals with a maximum of eight ribs or eight pairs of ribs, straight cut or Pistola  cut (11) 0201 30 00 9100    from unseparated or separated forequarters of adult male bovine animals, straight cut or «Pistola » cut (11) 0201 30 00 9120   Other 0201 30 00 9140 ex 0202 Meat of bovine animals, frozen: 0202 10 00  Carcases and half-carcases:   The front part of a carcase or of a half-carcase comprising all the bones and the scrag, neck and shoulder but with more than 10 ribs 0202 10 00 9100   Other 0202 10 00 9900 ex 0202 20  Other cuts, with bone in: 0202 20 10   Compensated  quarters 0202 20 10 9000 0202 20 30   Unseparated or separated forequarters 0202 20 30 9000 0202 20 50   Unseparated or separated hindquarters:    With a maximum of eight ribs or eight pairs of ribs 0202 20 50 9100    With more than eight ribs or eight pairs of ribs 0202 20 50 9900 ex 0202 20 90   Other:    The weight of bone not exceeding one third of the weight of the cut 0202 20 90 9100 0202 30  Boneless: 0202 30 90   Other:    Boneless cuts exported to the United States of America under the conditions laid down in Regulation (EEC) No 2973/79 (12) or to Canada under the conditions laid down in Regulation (EC) No 2051/96 (13) 0202 30 90 9100    Other, including minced meat, with an average lean bovine meat content (excluding fat) of 78 % or more (15) 0202 30 90 9200    Other 0202 30 90 9900 0206 Edible offal of bovine animals, swine, goats, horses, assess, mules or hinnies, fresh, chilled or frozen: 0206 10  Of bovine animals, fresh and chilled:   Other: 0206 10 95    Thick skirt and thin skirt 0206 10 95 9000  Of bovine animals, frozen: 0206 29   Other:    Other: 0206 29 91     Thick skirt and thin skirt 0206 29 91 9000 ex 0210 Meat and edible meat offal, salted, in brine, dried or smoked; edible flours and meals of meat or meat offal: ex 0210 20  Meat of bovine animals: ex 0210 20 90   Boneless:    Salted and dried 0210 20 90 9100 ex 1602 Other prepared or preserved meat, meat offal or blood: ex 1602 50  Of bovine animals:   Other:    In hermetically sealed containers: ex 1602 50 31     Corned beef ; not containing meat other than that of the bovine species:      With a collagen/protein ratio of no more than 0,35 (16) and containing by weight the following percentages of bovine meats (excluding offal and fat):       90 % or more:        Products complying with the conditions laid down in Regulation (EC) No 1731/2006 (14) 1602 50 31 9125       80 % or more, but less than 90 %:        Products complying with the conditions laid down in Regulation (EC) No 1731/2006 (14) 1602 50 31 9325 ex 1602 50 39     Other:      Not containing meat other than that of animals of the bovine species:       With a collagen/protein ratio of no more than 0,35 (16) and containing by weight the following percentages of bovine meats (excluding offal and fat):        90 % or more:         Products complying with the conditions laid down in Regulation (EC) No 1731/2006 (14) 1602 50 39 91 25        80 % or more, but less than 90 %:         Products complying with the conditions laid down in Regulation (EC) No 1731/2006 (14) 1602 50 39 9325 NB: Article 33 of Council Regulation (EC) No 1254/1999 (OJ L 160, 26.6.1999, p. 21) provides that no export refunds are to be granted on products imported from third countries and re-exported to third countries. 6. Pigmeat CN code Description of goods Product code ex 0103 Live swine:  Other: ex 0103 91   Weighing less than 50 kg: 0103 91 10    Domestic species 0103 91 10 9000 ex 0103 92   Weighing 50 kg or more:    Domestic species: 0103 92 19     Other 0103 92 19 9000 ex 0203 Meat of swine, fresh, chilled or frozen:  Fresh or chilled: ex 0203 11   Carcases and half-carcases: 0203 11 10    Of domestic swine (28) 0203 11 10 9000 ex 0203 12   Hams, shoulders and cuts thereof, with bone in:    Of domestic swine: ex 0203 12 11     Legs and cuts thereof:      With a total bone and cartilage content of less than 25 % by weight 0203 12 11 9100 ex 0203 12 19     Shoulders and cuts thereof (29):      With a total bone and cartilage content of less than 25 % by weight 0203 12 19 9100 ex 0203 19   Other:    Of domestic swine: ex 0203 19 11     Fore-ends and cuts thereof (30):      With a total bone and cartilage content of less than 25 % by weight 0203 19 11 9100 ex 0203 19 13     Loins and cuts thereof:      With a total bone and cartilage content of less than 25 % by weight 0203 19 13 9100 ex 0203 19 15     Bellies (streaky) and cuts thereof:      With a total bone and cartilage content of less than 15 % by weight 0203 19 15 9100     Other: ex 0203 19 55      Boneless:       Legs, fore-ends, shoulders or loins, and cuts thereof (17) (27) (29) (30) (31) 0203 19 55 9110       Bellies, and cuts thereof, with a total cartilage content of less than 15 % by weight (17) (27) 0203 19 55 9310  Frozen: ex 0203 21   Carcases and half-carcases: 0203 21 10    Of domestic swine (28) 0203 21 10 9000 ex 0203 22   Hams, shoulders and cuts thereof, with bone in:    Of domestic swine: ex 0203 22 11     Hams and cuts thereof:      With a total bone and cartilage content of less than 25 % by weight 0203 22 11 9100 ex 0203 22 19     Shoulders and cuts thereof (29):      With a total bone and cartilage content of less than 25 % by weight 0203 22 19 9100 ex 0203 29   Other:    Of domestic swine: ex 0203 29 11     Fore-ends and cuts thereof (30):      With a total bone and cartilage content of less than 25 % by weight 0203 29 11 9100 ex 0203 29 13     Loins and cuts thereof:      With a total bone and cartilage content of less than 25 % by weight 0203 29 13 9100 ex 0203 29 15     Bellies (streaky) and cuts thereof:      With a total bone and cartilage content of less than 15 % by weight 0203 29 15 9100     Other: ex 0203 29 55      Boneless:       Legs, fore-ends, shoulders and cuts thereof (17) (29) (30) (31) (32) 0203 29 55 9110 ex 0210 Meat and edible meat offal, salted, in brine, dried or smoked; edible flours and meals of meat or meat offal:  Meat of swine: ex 0210 11   Hams, shoulders and cuts thereof, with bone in:    Of domestic swine:     Salted or in brine: ex 0210 11 11      Hams and cuts thereof:       With a total bone and cartilage content of less than 25 % by weight 0210 11 11 9100     Dried or smoked: ex 0210 11 31      Hams and cuts thereof:       Prosciutto di Parma , Prosciutto di San Daniele  (18)        With a total bone and cartilage content of less than 25 % by weight 0210 11 31 9110       Other:        With a total bone and cartilage content of less than 25 % by weight 0210 11 31 9910 ex 0210 12   Bellies (streaky) and cuts thereof:    Of domestic swine: ex 0210 12 11     Salted or in brine:      With a total bone and cartilage content of less than 15 % by weight 0210 12 11 9100 ex 0210 12 19     Dried or smoked:      With a total bone and cartilage content of less than 15 % by weight 0210 12 19 9100 ex 0210 19   Other:    Of domestic swine:     Salted or in brine: ex 0210 19 40      Loins and cuts thereof:       With a total bone and cartilage content of less than 25 % by weight 0210 19 40 9100 ex 0210 19 50      Other:       Boneless:        Hams, fore-ends, shoulders or loins, and cuts thereof (17) 0210 19 50 9100        Bellies and cuts thereof, derinded (17):         With a total cartilage content of less than 15 % by weight 0210 19 50 9310     Dried or smoked:      Other: ex 0210 19 81       Boneless:        Prosciutto di Parma , Prosciutto di San Daniele , and cuts thereof (18) 0210 19 81 9100        Hams, fore-ends, shoulders or loins, and cuts thereof (17) 0210 19 81 9300 ex 1601 00 Sausages and similar products, of meat, meat offal or blood; food preparations based on those products:  Other (24): 1601 00 91   Sausages, dry or for spreading, uncooked (20) (22):    Not containing the meat or offal of poultry 1601 00 91 9120    Other 1601 00 91 9190 1601 00 99   Other (19) (22):    Not containing the meat or offal of poultry 1601 00 99 9110    Other 1601 00 99 9190 ex 1602 Other prepared or preserved meat, meat offal or blood:  Of swine: ex 1602 41   Hams and cuts thereof: ex 1602 41 10    Of domestic swine (23):     Cooked, containing by weight 80 % or more of meat and fat (24) (25):      In immediate packings with a net weight of 1 kg or more (33) 1602 41 10 9110      In immediate packings with a net weight of less than 1 kg 1602 41 10 9130 ex 1602 42   Shoulders and cuts thereof: ex 1602 42 10    Of domestic swine (23):     Cooked, containing by weight 80 % or more of meat and fat (24) (25):      In immediate packings with a net weight of 1 kg or more (34) 1602 42 10 9110      In immediate packings with a net weight of less than 1 kg 1602 42 10 9130 ex 1602 49   Other, including mixtures:    Of domestic swine:     Containing by weight 80 % or more of meat or meat offal, of any kind, including fats of any kind or origin: ex 1602 49 19      Other (23) (26):       Cooked, containing by weight 80 % or more of meat and fat (24) (25):        Not containing the meat or offal of poultry:         Containing a product composed of clearly recognisable pieces of muscular meat which, due to their size are not identifiable as having been obtained from hams, shoulders, loins or collars, together with small particles of visible fat and small quantities of jelly deposits 1602 49 19 9130 7. Poultrymeat CN code Description of goods Product code ex 0105 Live poultry, that is to say, fowls of the species Gallus domesticus, ducks, geese, turkeys and guinea fowls:  Weighing not more than 185 g: 0105 11   Fowls of the species Gallus domesticus:    Grandparent and parent female chicks: 0105 11 11     Laying stocks 0105 11 11 9000 0105 11 19     Other 0105 11 19 9000    Other: 0105 11 91     Laying stocks 0105 11 91 9000 0105 11 99     Other 0105 11 99 9000 0105 12 00   Turkeys: 0105 12 00 9000 ex 0105 19   Other: 0105 19 20    Geese 0105 19 20 9000 ex 0207 Meat and edible offal, of the poultry heading No 0105, fresh, chilled or frozen  Of fowls of the species Gallus domesticus: ex 0207 12   Not cut in pieces, frozen: ex 0207 12 10    Plucked and gutted, without heads and feet but with necks, hearts, livers and gizzards, known as 70 % chickens :     With completely ossified sternum tips, femurs and tibias:     Other 0207 12 10 9900 ex 0207 12 90    Plucked and drawn, without heads and feet and without necks, hearts, livers and gizzards, known as 65 % chickens  or otherwise presented:     65 % chickens :      With completely ossified sternum tips, femurs and tibias:      Other 0207 12 90 9190     Fowls of the species Gallus domesticus, plucked and drawn, without heads and feet but with necks, hearts, livers and gizzards in irregular composition:      Fowls of the species Gallus domesticus, with completely ossified sternum tips, femurs and tibias:      Other 0207 12 90 9990 ex 0207 14   Cuts and offal, frozen:    Cuts:     With bone in: ex 0207 14 20      Halves or quarters:       Of fowl of species Gallus domesticus with completely ossified sternum tips, femurs and tibias:       Other 0207 14 20 9900 ex 0207 14 60      Legs and cuts thereof:       Of fowl of the species Gallus domesticus with completely ossified sternum tips, femurs and tibias:       Other 0207 14 60 9900 ex 0207 14 70      Other:       Halves or quarters without rumps:        Of fowl of the species Gallus domesticus with completely ossified sternum tips, femurs and tibias:        Other 0207 14 70 9190       Cuts consisting of a whole leg or part of a leg and part of the back where the weight of the back does not exceed 25 % of the total weight:        Of fowl of the species Gallus domesticus with completely ossified femurs:        Other 0207 14 70 9290  Of turkeys: 0207 25   Not cut in pieces, frozen: 0207 25 10    Plucked and drawn, without heads and feet but with necks, hearts, livers and gizzards, known as 80 % turkeys  0207 25 10 9000 0207 25 90    Plucked and drawn, without heads and feet and without necks, hearts, livers and gizzards, known as 73 % turkeys , or otherwise presented: 0207 25 90 9000 ex 0207 27   Cuts and offal, frozen:    Cuts: ex 0207 27 10     Boneless:      Homogenised meat, including mechanically recovered meat:      Other:       Other than rumps 0207 27 10 9990     With bone in:      Legs and cuts thereof: 0207 27 60       Drumsticks and cuts thereof 0207 27 60 9000 0207 27 70       Other 0207 27 70 9000 8. Eggs CN code Description of goods Product code ex 0407 00 Birds' eggs, in shell, fresh, preserved or cooked:  Of poultry:   For hatching (35): 0407 00 11    Of turkeys or geese 0407 00 11 9000 0407 00 19    Other 0407 00 19 9000 0407 00 30   Other 0407 00 30 9000 0408 Birds' eggs, not in shell, and egg yolks, fresh, dried, cooked by steaming or by boiling water, moulded, frozen or otherwise preserved, whether or not containing added sugar or other sweetening matter:  Egg yolks: ex 0408 11   Dried: ex 0408 11 80    Other:     Suitable for human consumption 0408 11 80 9100 ex 0408 19   Other:    Other: ex 0408 19 81     Liquid:      Suitable for human consumption 0408 19 81 9100 ex 0408 19 89     Other, including frozen:      Suitable for human consumption 0408 19 89 9100  Other: ex 0408 91   Dried: ex 0408 91 80    Other:     Suitable for human consumption 0408 91 80 9100 ex 0408 99   Other: ex 0408 99 80    Other:     Suitable for human consumption 0408 99 80 9100 9. Milk and milk products CN code Description of goods Product code 0401 Milk and cream, not concentrated nor containing added sugar or other sweetening matter (50): 0401 10  Of a fat content, by weight not exceeding 1 %: 0401 10 10   In immediate packings of a net content not exceeding 2 litres 0401 10 10 9000 0401 10 90   Other 0401 10 90 9000 0401 20  Of a fat content, by weight, exceeding 1 % but not exceeding 6 %:   Not exceeding 3 %: 0401 20 11    In immediate packings of a net content not exceeding 2 litres:     Of a fat content, by weight, not exceeding 1,5 % 0401 20 11 9100     Of a fat content, by weight, exceeding 1,5 % 0401 20 11 9500 0401 20 19    Other:     Of a fat content, by weight, not exceeding 1,5 % 0401 20 19 9100     Of a fat content, by weight, exceeding 1,5 % 0401 20 19 9500   Exceeding 3 %: 0401 20 91    In immediate packings of a net content not exceeding 2 litres 0401 20 91 9000 0401 20 99    Other 0401 20 99 9000 0401 30  Of a fat content, by weight, exceeding 6 %:   Not exceeding 21 %: 0401 30 11    In immediate packings of a net content not exceeding 2 litres:     Of a fat content, by weight:      Exceeding 10 % but not exceeding 17 % 0401 30 11 9400      Exceeding 17 % 0401 30 11 9700 0401 30 19    Other:     Of a fat content, by weight, exceeding 17 %: 0401 30 19 9700   Exceeding 21 % but not exceeding 45 %: 0401 30 31    In immediate packings of a net content not exceeding 2 litres:     Of a fat content, by weight:      Not exceeding 35 % 0401 30 31 9100      Exceeding 35 % but not exceeding 39 % 0401 30 31 9400      Exceeding 39 % 0401 30 31 9700 0401 30 39    Other:     Of a fat content, by weight:      Not exceeding 35 % 0401 30 39 9100      Exceeding 35 % but not exceeding 39 % 0401 30 39 9400      Exceeding 39 % 0401 30 39 9700   Exceeding 45 %: 0401 30 91    In immediate packings of a net content not exceeding 2 litres:     Of a fat content, by weight:      Not exceeding 68 % 0401 30 91 9100      Exceeding 68 % 0401 30 91 9500 0401 30 99    Other:     Of a fat content, by weight:      Not exceeding 68 % 0401 30 99 9100      Exceeding 68 % 0401 30 99 9500 0402 Milk and cream, concentrated or containing added sugar or other sweetening matter (43): ex 0402 10  In powder, granules or other solid forms, of a fat content, by weight, not exceeding 1,5 % (46):   Not containing added sugar or other sweetening matter (48): 0402 10 11    In immediate packings of a net content not exceeding 2,5 kg 0402 10 11 9000 0402 10 19    Other 0402 10 19 9000   Other (49): 0402 10 91    In immediate packings of a net content not exceeding 2,5 kg 0402 10 91 9000 0402 10 99    Other 0402 10 99 9000  In powder, granules or other solid forms, of a fat content, by weight, exceeding 1,5 % (46): ex 0402 21   Not containing added sugar or other sweetening matter (48):    Of a fat content, by weight, not exceeding 27 %: 0402 21 11     In immediate packings of a net content not exceeding 2,5 kg:      Of a fat content, by weight:       Not exceeding 11 % 0402 21 11 9200       Exceeding 11 % but not exceeding 17 % 0402 21 11 9300       Exceeding 17 % but not exceeding 25 % 0402 21 11 9500       Exceeding 25 % 0402 21 11 9900     Other: 0402 21 17      Of a fat content, by weight, not exceeding 11 % 0402 21 17 9000 0402 21 19      Of a fat content, by weight, exceeding 11 % but not exceeding 27 %:       Not exceeding 17 % 0402 21 19 9300       Exceeding 17 % but not exceeding 25 % 0402 21 19 9500       Exceeding 25 % 0402 21 19 9900    Of a fat content, by weight, exceeding 27 %: 0402 21 91     In immediate packings of a net content not exceeding 2,5 kg:      Of a fat content, by weight:       Not exceeding 28 % 0402 21 91 9100       Exceeding 28 % but not exceeding 29 % 0402 21 91 9200       Exceeding 29 % but not exceeding 45 % 0402 21 91 9350       Exceeding 45 % 0402 21 91 9500 0402 21 99     Other:      Of a fat content, by weight:       Not exceeding 28 % 0402 21 99 9100       Exceeding 28 % but not exceeding 29 % 0402 21 99 9200       Exceeding 29 % but not exceeding 41 % 0402 21 99 9300       Exceeding 41 % but not exceeding 45 % 0402 21 99 9400       Exceeding 45 % but not exceeding 59 % 0402 21 99 9500       Exceeding 59 % but not exceeding 69 % 0402 21 99 9600       Exceeding 69 % but not exceeding 79 % 0402 21 99 9700       Exceeding 79 % 0402 21 99 9900 ex 0402 29   Other (49):    Of a fat content, by weight, not exceeding 27 %:     Other: 0402 29 15      In immediate packings of a net content not exceeding 2,5 kg:       Of a fat content, by weight:        Not exceeding 11 % 0402 29 15 9200        Exceeding 11 % but not exceeding 17 % 0402 29 15 9300        Exceeding 17 % but not exceeding 25 % 0402 29 15 9500        Exceeding 25 % 0402 29 15 9900 0402 29 19      Other:       Of a fat content, by weight:        Exceeding 11 % but not exceeding 17 % 0402 29 19 9300        Exceeding 17 % but not exceeding 25 % 0402 29 19 9500        Exceeding 25 % 0402 29 19 9900    Of a fat content, by weight, exceeding 27 %: 0402 29 91     In immediate packings of a net content not exceeding 2,5 kg 0402 29 91 9000 0402 29 99     Other:      Of a fat content, by weight:       Not exceeding 41 % 0402 29 99 9100       Exceeding 41 % 0402 29 99 9500  Other: 0402 91   Not containing added sugar or other sweetening matter (48):    Of a fat content, by weight, not exceeding 8 %: 0402 91 11     In immediate packings of a net content not exceeding 2,5 kg:      Of a non-fat lactic dry matter content of 15 % or more and of a fat content, by weight exceeding 7,4 % 0402 91 11 9370 0402 91 19     Other:      Of a non-fat lactic dry matter content of 15 % or more and of a fat content, by weight exceeding 7,4 % 0402 91 19 9370    Of a fat content, by weight exceeding 8 % but not exceeding 10 %: 0402 91 31     In immediate packings of a net content not exceeding 2,5 kg:      Of a non-fat lactic dry matter content of 15 % or more 0402 91 31 9300 0402 91 39     Other:      Of a non-fat lactic dry matter content of 15 % or more 0402 91 39 9300    Of a fat content, by weight exceeding 45 %: 0402 91 99     Other 0402 91 99 9000 0402 99   Other (49):    Of a fat content, by weight, not exceeding 9,5 %: 0402 99 11     In immediate packings of a net content not exceeding 2,5 kg:      Of a sucrose content of 40 % or more by weight, of a non-fat lactic dry matter content of 15 % or more and of a fat content, by weight, exceeding 6,9 % 0402 99 11 9350 0402 99 19     Other:      Of a sucrose content of 40 % or more by weight, of a non-fat lactic dry matter content of 15 % or more and of a fat content, by weight, exceeding 6,9 % 0402 99 19 9350    Of a fat content, by weight exceeding 9,5 % but not exceeding 45 %: 0402 99 31     In immediate packings not exceeding 2,5 kg:      Of a fat content, by weight, not exceeding 21 %:       Of a sucrose content of 40 % or more by weight and of a non-fat lactic dry matter content, by weight, of 15 % or more 0402 99 31 9150      Of a fat content, by weight, exceeding 21 % but not exceeding 39 % 0402 99 31 9300      Of a fat content, by weight, exceeding 39 % 0402 99 31 9500 0402 99 39     Other:      Of a fat content, by weight, not exceeding 21 %, of a sucrose content of 40 % or more by weight and of a non-fat lactic dry matter content, by weight, of 15 % or more 0402 99 39 9150 ex 0403 Buttermilk, curdled milk and cream, yoghurt, kephir and other fermented or acidified milk and cream, whether or not concentrated or containing added sugar or other sweetening matter or flavoured or containing added fruits, nuts or cocoa: ex 0403 90  Other:   Not flavoured nor containing added fruit, nuts or cocoa:    In powder, granules or other solid forms (43) (47):     Not containing added sugar or other sweetening matter, with a fat content by weight (36): 0403 90 11      Not exceeding 1,5 % 0403 90 11 9000 0403 90 13      Exceeding 1,5 % but not exceeding 27 %:       Not exceeding 11 % 0403 90 13 9200       Exceeding 11 % but not exceeding 17 % 0403 90 13 9300       Exceeding 17 % but not exceeding 25 % 0403 90 13 9500       Exceeding 25 % 0403 90 13 9900 0403 90 19      Exceeding 27 % 0403 90 19 9000     Other, of a fat content, by weight (39): 0403 90 33      Exceeding 1,5 % but not exceeding 27 %:       Exceeding 11 % but not exceeding 25 % 0403 90 33 9400       Exceeding 25 % 0403 90 33 9900    Other:     Not containing added sugar or other sweetening matter, with a fat content by weight (36): 0403 90 51      Not exceeding 3 %:       Not exceeding 1,5 % 0403 90 51 9100 0403 90 59      Exceeding 6 %:       Exceeding 17 % but not exceeding 21 % 0403 90 59 9170       Exceeding 21 % but not exceeding 35 % 0403 90 59 9310       Exceeding 35 % but not exceeding 39 % 0403 90 59 9340       Exceeding 39 % but not exceeding 45 % 0403 90 59 9370       Exceeding 45 % 0403 90 59 9510 ex 0404 Whey, whether or not concentrated or containing added sugar or other sweetening matter; products consisting of natural milk constituents, whether or not containing added sugar or other sweetening matter, not elsewhere specified or included: 0404 90  Other:   Not containing added sugar or other sweetening matter, of a fat content by weight (36): ex 0404 90 21    Not exceeding 1,5 %:     In powder or granules, with a water content not exceeding 5 % and a milk protein content in milk solids-non-fat:      Of 29 % or more but less than 34 % 0404 90 21 9120      Of 34 % or more 0404 90 21 9160 0404 90 23    Exceeding 1,5 % but not exceeding 27 % (43):     In powder or granules:      Of a fat content, by weight:       Not exceeding 11 % 0404 90 23 9120       Exceeding 11 % but not exceeding 17 % 0404 90 23 9130       Exceeding 17 % but not exceeding 25 % 0404 90 23 9140       Exceeding 25 % 0404 90 23 9150 ex 0404 90 29    Exceeding 27 % (43):     In powder or granules, of a fat content by weight:      Not exceeding 28 % 0404 90 29 9110      Exceeding 28 % but not exceeding 29 % 0404 90 29 9115      Exceeding 29 % but not exceeding 45 % 0404 90 29 9125      Exceeding 45 % 0404 90 29 9140   Other, of a fat content by weight (39) (43): 0404 90 81    Not exceeding 1,5 %:     In powder or granules 0404 90 81 9100 ex 0404 90 83    Exceeding 1,5 % but not exceeding 27 %:     In powder or granules:      Of a fat content, by weight:       Not exceeding 11 % 0404 90 83 9110       Exceeding 11 % but not exceeding 17 % 0404 90 83 9130       Exceeding 17 % but not exceeding 25 % 0404 90 83 9150       Exceeding 25 % 0404 90 83 9170     Other than powder or granules:      Of a sucrose content of 40 % or more by weight, of a non-fat lactic dry matter content of not less than 15 % by weight and a fat content by weight exceeding 6,9 % 0404 90 83 9936 ex 0405 Butter and other fats and oils derived from milk, dairy spreads: 0405 10  Butter:   Of a fat content, by weight, not exceeding 85 %:    Natural butter: 0405 10 11     In immediate packings of a net content not exceeding 1 kg:      Of a fat content, by weight:       Of 80 % or more but less than 82 % 0405 10 11 9500       Of 82 % or more 0405 10 11 9700 0405 10 19     Other:      Of a fat content by weight:       Of 80 % or more but less than 82 % 0405 10 19 9500       Of 82 % or more 0405 10 19 9700 0405 10 30    Recombined butter:     In immediate packings of a net content not exceeding 1 kg:      Of a fat content by weight:       Of 80 % or more but less than 82 % 0405 10 30 9100       Of 82 % or more 0405 10 30 9300     Other:      Of a fat content by weight:       Of 82 % or more 0405 10 30 9700 0405 10 50    Whey butter:     In immediate packings of a net content not exceeding 1 kg:      Of a fat content by weight:       Of 82 % or more 0405 10 50 9300     Other:      Of a fat content by weight:       Of 80 % or more but less than 82 % 0405 10 50 9500       Of 82 % or more 0405 10 50 9700 0405 10 90   Other 0405 10 90 9000 ex 0405 20  Dairy spreads: 0405 20 90   Of a fat content by weight of more than 75 % but less than 80 %:    Of a fat content by weight:     Of more than 75 % but less than 78 % 0405 20 90 9500     Of 78 % or more 0405 20 90 9700 0405 90  Other: 0405 90 10   Of a fat content by weight of 99,3 % or more and of a water content by weight not exceeding 0,5 % 0405 90 10 9000 0405 90 90   Other 0405 90 90 9000 CN code Description of goods Additional requirements for using the product code Product code Maximum water content in product weight (%) Minimum fat content in the dry matter (%) ex 0406 Cheese and curd (42) (45): ex 0406 10  Fresh (unripened or uncured) cheese, including whey cheese and curd: ex 0406 10 20   Of a fat content, by weight, not exceeding 40 %:    Whey cheese, except for salted Ricotta: 0406 10 20 9100    Other:     Of a water content calculated by weight in the non-fatty matter exceeding 47 % but not exceeding 72 %:      Ricotta, salted:       Manufactured exclusively from sheep's milk 55 45 0406 10 20 9230       Other 55 39 0406 10 20 9290      Cottage cheese 60 0406 10 20 9300      Other:       Of a fat content, by weight, in the dry matter:        Of less than 5 % 60 0406 10 20 9610        Of 5 % or more but less than 19 % 60 5 0406 10 20 9620        Of 19 % or more but less than 39 % 57 19 0406 10 20 9630        Other, of a water content calculated by weight of the non-fatty matter:         Exceeding 47 % but not exceeding 52 % 40 39 0406 10 20 9640         Exceeding 52 % but not exceeding 62 % 50 39 0406 10 20 9650         Exceeding 62 %: 0406 10 20 9660     Of a water content calculated by weight of the non-fatty matter exceeding 72 %:      Cream cheese of a water content calculated by weight of the non-fatty matter exceeding 77 % but not exceeding 83 % and of a fat content, by weight, in the dry matter:       Of 60 % or more but less than 69 % 60 60 0406 10 20 9830       Of 69 % or more 59 69 0406 10 20 9850      Other: 0406 10 20 9870     Other: 0406 10 20 9900 ex 0406 20  Grated or powdered cheese, of all kinds: ex 0406 20 90   Other:    Cheeses produced from whey: 0406 20 90 9100    Other:     Of a fat content, by weight, exceeding 20 % of a lactose content by weight less than 5 % and of a dry matter content, by weight:      Of 60 % or more but less than 80 % 40 34 0406 20 90 9913      Of 80 % or more but less than 85 % 20 30 0406 20 90 9915      Of 85 % or more but less than 95 % 15 30 0406 20 90 9917      Of 95 % or more 5 30 0406 20 90 9919     Other: 0406 20 90 9990 ex 0406 30  Processed cheese, not grated or powdered:   Other:    Of a fat content, by weight, not exceeding 36 % and of a fat content, by weight, in the dry matter: ex 0406 30 31     Not exceeding 48 %:      Of a dry matter content, by weight:       Of 40 % or more but less than 43 %, and of a fat content, by weight, in the dry matter:        Of less than 20 % 60 0406 30 31 9710        Of 20 % or more 60 20 0406 30 31 9730       Of 43 % or more and with a fat content, by weight, in the dry matter:        Of less than 20 % 57 0406 30 31 9910        Of 20 % or more but less than 40 % 57 20 0406 30 31 9930        Of 40 % or more 57 40 0406 30 31 9950 ex 0406 30 39     Exceeding 48 %:      Of a dry matter content, by weight:       Of 40 % or more but less than 43 % 60 48 0406 30 39 9500       Of 43 % or more but less than 46 % 57 48 0406 30 39 9700       Of 46 % or more and with a fat content, by weight, in the dry matter:        Of less than 55 % 54 48 0406 30 39 9930        Of 55 % or more 54 55 0406 30 39 9950 ex 0406 30 90    Of a fat content exceeding 36 % 54 79 0406 30 90 9000 ex 0406 40  Blue-veined cheese and other cheese containing veins produced by Penicillium roqueforti: ex 0406 40 50   Gorgonzola 53 48 0406 40 50 9000 ex 0406 40 90   Other 50 40 0406 40 90 9000 ex 0406 90  Other cheese:   Other: ex 0406 90 13    Emmentaler 40 45 0406 90 13 9000 ex 0406 90 15    GruyÃ ¨re, Sbrinz:     GruyÃ ¨re 38 45 0406 90 15 9100 ex 0406 90 17    BergkÃ ¤se, Appenzell:     BergkÃ ¤se 38 45 0406 90 17 9100 ex 0406 90 21    Cheddar 39 48 0406 90 21 9900 ex 0406 90 23    Edam 47 40 0406 90 23 9900 ex 0406 90 25    Tilsit 47 45 0406 90 25 9900 ex 0406 90 27    ButterkÃ ¤se 52 45 0406 90 27 9900 ex 0406 90 32    Feta (38):     manufactured exclusively from sheep's milk or from sheep's and goat's milk:       Of a water content calculated by weight of the non-fatty matter not exceeding 72 % 56 43 0406 90 32 9119 ex 0406 90 35    Kefalotyri:     manufactured exclusively from sheep's and/or goats's milk 38 40 0406 90 35 9190     Other: 38 40 0406 90 35 9990 ex 0406 90 37    Finlandia 40 45 0406 90 37 9000    Other:     Other:      Of a fat content, by weight, not exceeding 40 % and a water content calculated by weight of the non-fatty matter:       not exceeding 47 %: ex 0406 90 61        Grana Padano, Parmigiano Reggiano 35 32 0406 90 61 9000 ex 0406 90 63        Fiore Sardo, Pecorino:         manufactured exclusively from sheep's milk 35 36 0406 90 63 9100         Other 35 36 0406 90 63 9900 ex 0406 90 69        Other:         Cheeses produced from whey: 0406 90 69 9100         Other 38 30 0406 90 69 9910       Exceeding 47 % but not exceeding 72 %: ex 0406 90 73        Provolone 45 44 0406 90 73 9900 ex 0406 90 75        Asiago, Caciocavallo, Montasio, Ragusano 45 39 0406 90 75 9900 ex 0406 90 76        Danbo, Fontal, Fontina, Fynbo, Havarti, Maribo, SamsÃ ¸:         Of a fat content, by weight, in the dry matter of 45 % or more but less than 55 %:          Of a dry matter content, by weight, of 50 % or more but less than 56 % 50 45 0406 90 76 9300          Of a dry matter content, by weight, of 56 % or more 44 45 0406 90 76 9400         Of a fat content, by weight, in the dry matter of 55 % or more 46 55 0406 90 76 9500 ex 0406 90 78        Gouda:         Of a fat content, by weight, in the dry matter of less than 48 % 50 20 0406 90 78 9100         Of a fat content, by weight, in the dry matter of 48 % or more but less than 55 % 45 48 0406 90 78 9300         Other: 45 55 0406 90 78 9500 ex 0406 90 79        Esrom, Italico, Kernhem, Saint Nectaire, Saint Paulin, Taleggio 56 40 0406 90 79 9900 ex 0406 90 81        Cantal, Cheshire, Wensleydale, Lancashire, Double Gloucester, Blarney, Colby, Monterey 44 45 0406 90 81 9900 ex 0406 90 85        Kefalograviera, Kasseri:         Of a water content, by weight, not exceeding 40 % 40 39 0406 90 85 9930         Of a water content, by weight, exceeding 40 % but not exceeding 45 % 45 39 0406 90 85 9970         Other: 0406 90 85 9999        Other cheeses of a water content calculated by weight of the non-fatty matter: ex 0406 90 86         Exceeding 47 % but not exceeding 52 %:          cheeses produced from whey: 0406 90 86 9100          Other, of a fat content, by weight, in the dry matter:           Of less than 5 % 52 0406 90 86 9200           Of 5 % or more but less than 19 % 51 5 0406 90 86 9300           Of 19 % or more but less than 39 % 47 19 0406 90 86 9400           Of 39 % or more 40 39 0406 90 86 9900 ex 0406 90 87         Exceeding 52 % but not exceeding 62 %:          Cheese produced from whey, except for Manouri: 0406 90 87 9100          Other, of a fat content, by weight, in the dry matter:           Of less than 5 % 60 0406 90 87 9200           Of 5 % or more but less than 19 % 55 5 0406 90 87 9300           Of 19 % or more but less than 40 % 53 19 0406 90 87 9400           Of 40 % or more:            Idiazabal, Manchego and Roncal, manufactured exclusively from sheep's milk 45 45 0406 90 87 9951            Maasdam 45 45 0406 90 87 9971            Manouri 43 53 0406 90 87 9972            Hushallsost 46 45 0406 90 87 9973            Murukoloinen 41 50 0406 90 87 9974            GrÃ ¤ddost 39 60 0406 90 87 9975            Other 47 40 0406 90 87 9979 ex 0406 90 88         Exceeding 62 % but not exceeding 72 %:          cheeses produced from whey: 0406 90 88 9100          Other:           Of a fat content, by weight, in the dry matter:            Of 10 % or more but less than 19 % 60 10 0406 90 88 9300            Of 40 % or more:             Akawi 55 40 0406 90 88 9500 10. Fruits and vegetables CN code Description of goods Product code ex 0702 00 00 Tomatoes, fresh or chilled:  Extra  Class, Class I and Class II in accordance with Regulation (EC) No 790/2000 (51) 0702 00 00 9100 ex 0802 Other nuts, fresh or dried, whether or not shelled or peeled:  Almonds: ex 0802 12   Shelled: 0802 12 90    Other 0802 12 90 9000  Hazelnuts (Coryllus spp.): 0802 21 00   In shell 0802 21 00 9000 0802 22 00   Shelled 0802 22 00 9000  Walnuts: 0802 31 00   In shell 0802 31 00 9000 ex 0805 Citrus fruits, fresh or dried: ex 0805 10  Oranges: ex 0805 10 20   Sweet oranges, fresh:    Extra  Class, Class I and Class II in accordance with Regulation (EC) No 1799/2001 (52) 0805 10 20 9100 ex 0805 50  Lemons (Citrus limon, Citrus limonum) and limes (Citrus aurantifolia, Citrus latifolia): ex 0805 50 10   Lemons (Citrus limon, Citrus limonum):    Fresh, in the Extra  class and classes I and II in accordance with Regulation (EC) No 1799/2001 (52) 0805 50 10 9100 ex 0806 Grapes, fresh or dried: ex 0806 10  Fresh: ex 0806 10 10   Table grapes:    Extra  Class and Class I in accordance with Regulation (EC) No 2789/1999 (53) 0806 10 10 9100 ex 0808 Apples, pears and quinces, fresh: ex 0808 10  Apples: ex 0808 10 80   Other:    Cider apples:    Other:     Extra  Class, Class I and II in accordance with Regulation (EC) No 85/2004 (54) 0808 10 80 9100 ex 0809 Apricots, cherries, peaches (including nectarines), plums and sloes, fresh: ex 0809 30  Peaches, including nectarines: ex 0809 30 10   Nectarines:    Extra  Class, Class I and Class II in accordance with Regulation (EC) No 2335/1999 (55) 0809 30 10 9100 ex 0809 30 90   Other:    Extra  Class, Class I and Class II in accordance with Regulation (EC) No 2335/1999 (55) 0809 30 90 9100 11. Products processed from fruits and vegetables CN code Description of goods Product code ex 0806 Grapes, fresh or dried: ex 0806 20  Dried: 0806 20 30   Sultanas 0806 20 30 9000 ex 0812 Fruits and nuts, provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water, or in other preservative solutions), but unsuitable in that state for immediate consumption: ex 0812 10 00  Cherries:   Stalked, stoned and preserved in sulphur solution and with a drained net weight at least equal to 45 % of the net weight 0812 10 00 9100 ex 2002 Tomatoes, prepared or preserved otherwise than by vinegar or acetic acid: ex 2002 10  Tomatoes, whole or in pieces: ex 2002 10 10   Peeled:    In immediate packings of a net content equal to or greater than 1 kg 2002 10 10 9100 ex 2006 00 Vegetables, fruits, fruit peel and other parts of plants preserved by sugar (drained, glacÃ © or crystallised):  Other:   With a sugar content exceeding 13 % by weight: 2006 00 31    Cherries 2006 00 31 9000   Other: ex 2006 00 99    Other:     Cherries 2006 00 99 9100 ex 2008 Fruit and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included:  Nuts, ground nuts and other seeds, whether or not mixed together: ex 2008 19   Other, including mixtures:    In immediate packings of a net content exceeding 1 kg:     Other: ex 2008 19 19      Other:       Common hazelnuts (fruits of the species Corylus avellana), other than mixtures 2008 19 19 9100    In immediate packings of a net content not exceeding 1 kg:     Other: ex 2008 19 99      Other:       Common hazelnuts (fruits of the species Corylus avellana), other than mixtures 2008 19 99 9100 ex 2009 Fruit juices (including grape must) and vegetable juices, unfermented and not containing added spirit, whether or not containing added sugar or other sweetening matter:  Orange juice: ex 2009 11   Frozen:    Of a Brix value not exceeding 67: ex 2009 11 99     Other:      Pure juice, not containing any other added substances, of a Brix value:       of 10 or more, but less than 22 2009 11 99 9110       of 22 or more, but less than 33 2009 11 99 9120       of 33 or more, but less than 44 2009 11 99 9130       of 44 or more, but less than 55 2009 11 99 9140       of 55 or more 2009 11 99 9150 ex 2009 12 00   Not frozen, of a Brix value not exceeding 20:    Pure juice, not containing any other added substances, of a Brix value of 10 or more, and a value of not less than EUR 30 per 100 kg net weight 2009 12 00 9111 ex 2009 19   Other:    Of a Brix value exceeding 20 but not exceeding 67: ex 2009 19 98     Other:      Pure juice, not containing any other added substances, of a Brix value:       of 20 or more, but less than 22 2009 19 98 9112       of 22 or more, but less than 33 2009 19 98 9120       of 33 or more, but less than 44 2009 19 98 9130       of 44 or more, but less than 55 2009 19 98 9140       of 55 or more 2009 19 98 9150 12. White and raw sugar without further processing CN code Description of goods Product code ex 1701 Cane or beet sugar and chemically pure sucrose, in solid form:  Raw sugar not containing added flavouring or colouring matter: ex 1701 11   Cane sugar: ex 1701 11 90    Other:     Candy sugar 1701 11 90 9100     Other raw sugar:      In immediate packings not exceeding 5 kg net of product 1701 11 90 9910 ex 1701 12   Beet sugar: ex 1701 12 90    Other:     Candy sugar 1701 12 90 9100     Other raw sugar:      In immediate packings not exceeding 5 kg net of product 1701 12 90 9910  Other: 1701 91 00   Containing added flavouring or colouring matter 1701 91 00 9000 ex 1701 99   Other: 1701 99 10    White sugar:     Candy sugar 1701 99 10 9100     Other:      Of a total quantity not exceeding 10 tonnes 1701 99 10 9910      Other 1701 99 10 9950 ex 1701 99 90    Other:     Containing added substances other than flavouring or colouring matter 1701 99 90 9100 13. Syrups and other sugar products CN code Description of goods Product code ex 1702 Other sugars, including chemically pure lactose, maltose, glucose and fructose, in solid form; sugar syrups not containing added flavouring or colouring matter; artificial honey, whether or not mixed with natural honey; caramel: ex 1702 40  Glucose and glucose syrup, containing in the dry state at least 20 % but less than 50 % by weight of fructose, excluding invert sugar: ex 1702 40 10   Isoglucose:    Containing in the dry state 41 % or more by weight of fructose 1702 40 10 9100 1702 60  Other fructose and fructose syrup, containing in the dry state more than 50 % by weight of fructose, excluding invert sugar: 1702 60 10   Isoglucose 1702 60 10 9000 ex 1702 60 80   Inulin syrup obtained immediately by hydrolysis of inulin or oligofructoses, containing in the dry state at least 80 % fructose 1702 60 80 9100 1702 60 95   Other 1702 60 95 9000 ex 1702 90  Other, including invert sugar and other sugar and sugar syrup blends containing in the dry state 50 % by weight of fructose: 1702 90 30   Isoglucose 1702 90 30 9000 1702 90 60   Artificial honey, whether or not mixed with natural honey 1702 90 60 9000   Caramel: 1702 90 71    Containing 50 % or more by weight of sucrose in the dry matter 1702 90 71 9000 ex 1702 90 99   Other:    Other excluding sorbose 1702 90 99 9900 2106 Food preparations not elsewhere specified or included: ex 2106 90  Other:   Flavoured or coloured sugar syrups: 2106 90 30    Isoglucose syrups 2106 90 30 9000    Other: 2106 90 59     Other 2106 90 59 9000 14. Wine CN code Description of goods Product code ex 2009 Fruit juices (including grape must) and vegetable juices, unfermented and not containing added spirit, whether or not containing added sugar or other sweetening matter: 2009 69  Grape juice (including grape must):   Other:    Of a Brix value exceeding 67: 2009 69 11     Of a value not exceeding EUR 22 per 100 kg net weight:      Concentrated grape musts complying with the definition in point 6 of Annex I to Regulation (EC) No 1493/1999 (56) 2009 69 11 9100 2009 69 19     Other:      Concentrated grape musts complying with the definition in point 6 of Annex I to Regulation (EC) No 1493/1999 (56) 2009 69 19 9100    Of a Brix value exceeding 30 but not exceeding 67:     Of a value exceeding EUR 18 per 100 kg net weight: 2009 69 51      Concentrated:       Concentrated grape must complying with the definition in point 6 of Annex I to Regulation (EC) No 1493/1999 (56) 2009 69 51 9100     Of a value not exceeding EUR 18 per 100 kg net weight:      With an added sugar content exceeding 30 % by weight: 2009 69 71       Concentrated:        Concentrated grape musts complying with the definition in point 6 of Annex I to Regulation (EC) No 1493/1999 (56) 2009 69 71 9100 2204 Wine of fresh grapes, including fortified wines; grape must other than that of heading NC 2009:  Other wine; grape must with fermentation prevented or arrested by the addition of alcohol: 2204 21   In containers holding two litres or less:    Other:     Of an actual alcoholic strength by volume not exceeding 13 % vol:      Other: 2204 21 79       White:        Table wine complying with the definition in point 13 of Annex I to Regulation (EC) No 1493/1999 ( (56)1) of an actual alcoholic strength of 9,5 % vol or more but not exceeding 11 % vol 2204 21 79 9100        Table wine complying with the definition in point 13 of Annex I to Regulation (EC) No 1493/1999 ( (56)1) of an actual alcoholic strength exceeding 11 % vol, but not exceeding 13 % vol 2204 21 79 9200        Other table wine complying with the definition in point 13 of Annex I to Regulation (EC) No 1493/1999 (56) 2204 21 79 9910 2204 21 80       Other:        Table wine complying with the definition in point 13 of Annex I to Regulation (EC) No 1493/1999 (56), red or rosÃ ©, of an actual alcoholic strength of 9,5 % vol, or more but not exceeding 11 % vol 2204 21 80 9100        Table wine complying with the definition in point 13 of Annex I to Regulation (EC) No 1493/1999 (56), red or rosÃ ©, of an actual alcoholic strength exceeding 11 % vol, but not exceeding 13 % vol 2204 21 80 9200     Of an actual alcoholic strength exceeding 13 % vol, but not exceeding 15 % vol:      Other: 2204 21 84       White:        Table wine complying with the definition in point 13 of Annex I to Regulation (EC) No 1493/1999 (56): 2204 21 84 9100 2204 21 85       Other:        Table wine complying with the definition in point 13 of Annex I to Regulation (EC) No 1493/1999 (56), red or rosÃ © 2204 21 85 9100     Of an actual alcoholic strength exceeding 15 % vol but not exceeding 18 % vol: 2204 21 94      Other:       Quality wines produced in specified regions, as defined in additional note 6 (CN) 2204 21 94 9100       Other:        Liqueur wines complying with the definition in point 14 of Annex I to Regulation (EC) No 1493/1999 (56) 2204 21 94 9910     Of an actual alcoholic strength exceeding 18 % vol but not exceeding 22 % vol: 2204 21 98      Other:       Quality wines produced in specified regions, as defined in additional note No 6 (CN) 2204 21 98 9100       Other:        Liqueur wines complying with the definition in point 14 of Annex I to Regulation (EC) No 1493/1999 (56) 2204 21 98 9910 2204 29   Other:    Other:     Of an actual alcoholic strength not exceeding 13 % vol:      Other:       White: 2204 29 62        Sicilia (Sicily):         Table wine complying with the definition in point 13 of Annex I to Regulation (EC) No 1493/1999 ( (56)1) of an actual alcoholic strength of 9,5 % vol or more but not exceeding 11 % vol 2204 29 62 9100         Table wine complying with the definition in point 13 of Annex I to Regulation (EC) No 1493/1999 ( (56)1) of an actual alcoholic strength exceeding 11 % vol but not exceeding 13 % vol 2204 29 62 9200         Other table wine complying with the definition in point 13 of Annex I to Regulation (EC) No 1493/1999 (56) 2204 29 62 9910 2204 29 64        Veneto:         Table wine complying with the definition in point 13 of Annex I to Regulation (EC) No 1493/1999 (56) of an actual alcoholic strength of 9,5 % vol or more but not exceeding 11 % vol 2204 29 64 9100         Table wine complying with the definition in point 13 of Annex I to Regulation (EC) No 1493/1999 (56) of an actual alcoholic strength exceeding 11 % vol but not exceeding 13 % vol 2204 29 64 9200         Other table wine complying with the definition in point 13 of Annex I to Regulation (EC) No 1493/1999 (56) 2204 29 64 9910 2204 29 65        Other:         Table wine complying with the definition in point 13 of Annex I to Regulation (EC) No 1493/1999 (56) of an actual alcoholic strength of 9,5 % vol or more but not exceeding 11 % vol 2204 29 65 9100         Table wine complying with the definition in point 13 of Annex I to Regulation (EC) No 1493/1999 (56), of an actual alcoholic strength exceeding 11 % vol but not exceeding 13 % vol 2204 29 65 9200         Other table wine complying with the definition in point 13 of Annex I to Regulation (EC) No 1493/1999 (56) 2204 29 65 9910       Other: 2204 29 71        Puglia (Apulia):         Table wine complying with the definition in point 13 of Annex I to Regulation (EC) No 1493/1999 (56), red or rosÃ ©, of an actual alcoholic strength of 9,5 % vol or more but not exceeding 11 % vol 2204 29 71 9100         Table wine complying with the definition in point 13 of Annex I to Regulation (EC) No 1493/1999 (56), red or rosÃ ©, of an actual alcoholic strength exceeding 11 % vol but not exceeding 13 % vol 2204 29 71 9200 2204 29 72        Sicilia (Sicily):         Table wine complying with the definition in point 13 of Annex I to Regulation (EC) No 1493/1999 (56), red or rosÃ ©, of an actual alcoholic strength of 9,5 % vol or more but not exceeding 11 % vol 2204 29 72 9100         Table wine complying with the definition in point 13 of Annex I to Regulation (EC) No 1493/1999 (56), red or rosÃ ©, of an actual alcoholic strength exceeding 11 % vol but not exceeding 13 % vol 2204 29 72 9200 2204 29 75        Other:         Table wine complying with the definition in point 13 of Annex I to Regulation (EC) No 1493/1999 (56), red or rosÃ ©, of an actual alcoholic strength of 9,5 % vol or more but not exceeding 11 % vol 2204 29 75 9100         Table wine complying with the definition in point 13 of Annex I to Regulation (EC) No 1493/1999 (56), red or rosÃ ©, of an actual alcoholic strength exceeding 11 % vol but not exceeding 13 % vol 2204 29 75 9200     Of an actual alcoholic strength exceeding 13 % vol but not exceeding 15 % vol:      Other: 2204 29 83       White:        Table wine complying with the definition in point 13 of Annex I to Regulation (EC) No 1493/1999 (56) 2204 29 83 9100 2204 29 84       Other:        Table wine complying with the definition in point 13 of Annex I to Regulation (EC) No 1493/1999 (56) 2204 29 84 9100     Of an actual alcoholic strength exceeding 15 % vol but not exceeding 18 % vol: 2204 29 94      Other:       Quality wines produced in specified regions, as defined in additional note No 6 (CN) 2204 29 94 9100       Other:        Liqueur wines complying with the definition in point 14 of Annex I to Regulation (EC) No 1493/1999 (56) 2204 29 94 9910     Of an actual alcoholic strength exceeding 18 % vol but not exceeding 22 % vol: 2204 29 98      Other:       Quality wines produced in specified regions, as defined in additional note No 6 (CN) 2204 29 98 9100       Other:        Liqueur wines complying with the definition in point 14 of Annex I to Regulation (EC) No 1493/1999 (56) 2204 29 98 9910 2204 30  Other grape must:   Other:    Of a density of 1,33 g/cm3 or less at 20 °C and of an actual alcoholic strength by volume not exceeding 1 % vol: 2204 30 92     Concentrated:      Concentrated grape musts complying with the definition in point 6 of Annex I to Regulation (EC) No 1493/1999 (56) 2204 30 92 9100 2204 30 94     Other:      Concentrated grape musts complying with the definition in point 6 of Annex I to Regulation (EC) No 1493/1999 (56) 2204 30 94 9100    Other: 2204 30 96     Concentrated:      Concentrated grape musts complying with the definition in point 6 of Annex I to Regulation (EC) No 1493/1999 (56) 2204 30 96 9100 2204 30 98     Other:      Concentrated grape musts complying with the definition in point 6 of Annex I to Regulation (EC) No 1493/1999 (56) 2204 30 98 9100 (1) OJ L 149, 29.6.1968, p. 46. (2) The analytical method to be used for the determination of the fatty matter content is that printed in Annex I (method A) to Commission Directive 84/4/EEC (OJ L 15, 18.1.1984, p. 28). (3) The procedure to be followed for the determination of the fatty matter content is as follows:  the sample has to be crushed so that 90 % or more can pass through a sieve with an aperture of 500 micrometres and 100 % can pass through a sieve with an aperture of 1 000 micrometres,  the analytical method to be used afterwards is that which is printed in Annex I (method A) to Directive 84/4/EEC. (4) The dry matter content of starch is determined by the method laid down in Annex II to Commission Regulation (EEC) No 1908/84 (OJ L 178, 5.7.1984, p. 22). The purity of starch is determined using the Ewers modified polarimetric method, as published in Annex I to the third Commission Directive 72/199/EEC (OJ L 123, 29.5.1972, p. 6). (5) The export refund payable for starch shall be adjusted by using the following formula: 1. Potato starch: ((actual % dry matter)/80) Ã  export refund. 2. All other types of starch: ((actual % dry matter)/87) Ã  export refund. When completing customs formalities, the applicant shall state on the declaration provided for this purpose the dry matter content of the product. (6) The export refund is payable for products having a dry matter content of less than 78 %. The export refund provided for products having a dry matter content of less than 78 % shall be adjusted by using the following formula: ((actual dry matter content)/78) Ã  export refund The dry matter content is determined by method 2 laid down in Annex II to Commission Directive 79/796/EEC (OJ L 239, 22.9.1979, p. 24), or by any other suitable analysis method offering at least the same guarantees. (7) Covered by Commission Regulation (EC) No 1517/95 (OJ L 147, 30.6.1995, p. 51). (8) For the purposes of the refund only the starch coming from cereal products is taken into account. Cereal products means the products falling within subheadings 0709 90 60 and 0712 90 19, Chapter 10, and heading Nos 1101, 1102, 1103 and 1104 (unprocessed and not reconstituted) excluding subheading 1104 30 and the cereals content of the products falling within subheadings 1904 10 10 and 1904 10 90 of the Combined Nomenclature. The cereals content in products under subheadings 1904 10 10 and 1904 10 90 of the Combined Nomenclature is considered to be equal to the weight of this final product. No refund is paid for cereals where the origin of the starch cannot be clearly established by analysis. (9) A refund will only be paid for products containing 5 % or more by weight of starch. (10) Entry within this subheading is subject to the submission of the certificate appearing in the Annex to Commission Regulation (EEC) No 32/82 (OJ L 4, 8.1.1982, p. 11), Regulation as last amended by Regulation (EC) No 1713/2006 (OJ L 321, 21.11.2006, p. 11). (11) The granting of the refund is subject to compliance with the conditions laid down in Commission Regulation (EEC) No 1964/82 (OJ L 212, 21.7.1982, p. 48), as last amended by Regulation (EC) No 1713/2006. (12) OJ L 336, 29.12.1979, p. 44. (13) OJ L 274, 26.10.1996, p. 18. (14) OJ L 325, 24.11.2006, p. 12. (15) The lean bovine meat content excluding fat is determined in accordance with the procedure described in the Annex to Commission Regulation (EEC) No 2429/86 (OJ L 210, 1.8.1986, p. 39). The term average content  refers to the sample quantity as defined in Article 2(1) of Regulation (EC) No 765/2002 (OJ L 117, 4.5.2002, p. 6). The sample is to be taken from that part of the consignment presenting the highest risk. (16) Determination of collagen content: The collagen content shall be taken to mean the hydroxyproline content multiplied by the factor 8. The hydroxyproline content must be determined according to ISO method 3496-1978. (17) The products and cuts thereof may be classified in this subheading only if the size and the characteristics of the coherent muscle tissue enable them to be identified as coming from the primary cuts mentioned. The expression cuts thereof  applies to products with a net unit weight of at least 100 grams or to products cut into uniform slices which can be clearly identified as coming from the primary cut mentioned and which are packed together with a net overall weight of at least 100 grams. (18) Only those products for which the name is certified by the competent authorities of the producing Member State can benefit from this refund. (19) The refund on sausages presented in containers with a preservative liquid is granted on net weight after deduction of weight of this liquid. (20) The weight of a coating of paraffin corresponding to normal use in the trade is considered as part of the net weight of the sausage. (21) Deleted by Commission Regulation (EC) No 2333/97 (OJ L 323, 26.11.1997, p. 25) (22) If composite food preparations (including prepared dishes) containing sausages, are classified within heading No 1601 because of their composition, the refund is granted only on the net weight of the sausages, the meat and the offal, including fats of any kind or origin, which make part of those preparations (23) The refund on products containing bones is granted on the net weight of the product after deduction of the weight of the bones. (24) Grant of the refund is subject to compliance with the conditions laid down in Commission Regulation (EC) No 2331/97 (OJ L 323, 26.11.1997, p. 19). At the time of the conclusion of customs export formalities the exporter shall declare in writing that the products in question fulfil those conditions (25) The meat and fat content is to be determined in accordance with the analysis procedure in the Annex to Commission Regulation (EC) No 2004/2002 (OJ L 308, 9.11.2002, p. 22). (26) The content of meat or meat offal, of any kind, including fats of any kind or origin, is to be determined in accordance with the analysis procedure in the Annex to Commission Regulation (EEC) No 226/89 (OJ L 29, 31.1.1989, p. 11). (27) Freezing of the products pursuant to the first paragraph of Article 7(3) and Article 29(4)(g) of Regulation (EC) No 800/1999 is not permitted. (28) Carcasses of half-carcasses may be presented with or without the chaps. (29) Shoulders may be presented with or without the chaps (30) Fore-ends may be presented with or without the chaps. (31) Jowls, chaps or chaps and jowls together, presented alone, do not benefit from this refund. (32) Boneless, neck-ends, presented alone, do not benefit from this refund (33) In the case that the classification of the goods as hams or cuts of hams of heading 1602 41 10 9110 is not justified on the basis of the provisions of additional note 2 of Chapter 16 of the CN, the refund for product code 1602 42 10 9110 or, as the case may be, 1602 49 19 9130 may be granted, without prejudice to the application of Article 51 of Commission Regulation (EC) No 800/1999 (OJ L 102, 17.4.1999, p. 11). (34) In the case that the classification of the goods as shoulders or cuts of shoulders of heading 1602 42 10 9110 is not justified on the basis of the provisions of additional note 2 of chapter 16 of the CN, the refund for product code 1602 49 19 9130 may be granted, without prejudice to the application of Article 51 of Regulation (EC) No 800/1999 (35) Applies only to poultry eggs which fulfil the conditions stipulated by the competent authorities of the European Communities and on which are stamped the identifying number of the producer establishment and/or other particulars as provided for in Article 5(3) of Council Regulation (EEC) No 2782/75 (OJ L 282, 1.11.1975, p. 100). (36) Where the product falling within this subheading contains added whey and/or products derived from whey and/or lactose and/or casein and/or caseinates and/or permeate and/or products covered by CN code 3504, the added whey and/or products derived from whey and/or lactose and/or casein and/or caseinates and/or permeate and/or products covered by CN code 3504 must not be taken into account in the calculation of the refund. The products referred to may contain small quantities of added non-lactic matter required for their manufacture or preservation. Where these additives do not exceed 0,5 % by weight of the whole product, they are to be taken into account for the purposes of calculating the refund. However, where these additives exceed in total 0,5 % by weight of the whole product, they are not to be taken into account for the purposes of calculating the refund. If the product falling within this subheading consists of permeate, no export refund is payable. When completing customs formalities, the applicant must state on the declaration provided for that purpose whether the product consists of permeate or whether or not non-lactic matter and/or whey and/or products derived from whey and/or lactose and/or casein and/or caseinates and/or permeate and/or products covered by CN code 3504 have been added and, where this is the case:  the maximum content by weight of non-lactic matter and/or whey and/or products derived from whey and/or lactose and/or casein and/or caseinates and/or permeate and/or products covered by CN code 3504 added per 100 kilograms of finished product, and in particular,  the lactose content of the added whey. (37) Deleted by Commission Regulation (EC) No 2287/2000 (OJ L 260, 14.10.2000, p. 22) (38) Where the product contains casein and/or caseinates added before or at the time of processing, no refund is payable. When completing customs formalities, the applicant must state on the declaration provided for that purpose whether or not casein and/or caseinates have been added. (39) The refund per 100 kilograms of product falling within this subheading is equal to the sum of the following components: (a) the amount per kilogram shown, multiplied by the weight of the lactic matter contained in 100 kilograms of product. The products referred to may contain small quantities of added non-lactic matter required for their manufacture or preservation. Where these additives do not exceed 0,5 % by weight of the whole product, they are to be taken into account for the purposes of calculating the refund. However, where these additives exceed in total 0,5 % by weight of the whole product, they are not to be taken into account for the purposes of calculating the refund. Where whey and/or products derived from whey and/or lactose and/or casein and/or caseinates and/or permeate and/or products covered by CN code 3504 have been added to the product, the amount per kilogram shown is to be multiplied by the weight of the lactic matter other than whey and/or products derived from whey and/or lactose and/or casein and/or caseinates and/or permeate and/or products covered by CN code 3504 added per 100 kilograms of product; (b) a component calculated in accordance with Article 16(3) of Commission Regulation (EC) No 1282/2006 (OJ L 234, 29.8.2006, p. 4). When completing customs formalities, the applicant must state on the declaration provided for that purpose whether the product consists of permeate or whether or not non-lactic matter and/or whey and/or products derived from whey and/or lactose and/or casein and/or caseinates and/or permeate and/or products covered by CN code 3504 have been added and, where this is the case:  the maximum content by weight of sucrose and/or other non-lactic matter and/or whey and/or products derived from whey and/or lactose and/or casein and/or caseinates and/or permeate and/or products covered by CN code 3504 added per 100 kilograms of finished product, and in particular,  the lactose content of the added whey. If the lactic matter in the product consists of permeate, no export refund is payable. (40) Deleted by Commission Regulation (EC) No 707/98 (OJ L 98, 31.3.1998, p. 11) (41) Deleted by Commission Regulation (EC) No 823/96 (OJ L 111, 4.5.1996, p. 9) (42) a) In the case of cheeses presented in immediate packing which also contain preserving liquid, in particular brine, the refund is granted on the net weight, less the weight of the liquid. b) The film of plastic, the paraffin, the ash and the wax used as a packing are not considered as a part of the net weight of the product for the purpose of the refund. c) Where the cheese is presented in a film of plastic, and where the net weight declared includes the weight of the film in plastic, the refund amount shall be reduced by 0.5 %. When completing customs formalities, the applicant shall state that the cheese is packed in a film of plastic and whether the declared net weight includes the weight of the film in plastic. d) Where the cheese is presented in paraffin or ash, and where the net weight declared includes the weight of the paraffin or the ash, the refund amount shall be reduced by 2 %. When completing customs formalities, the applicant shall state that the cheese is packed in paraffin or in ash, and whether the declared net weight includes the weight of the ash or the paraffin. e) Where the cheese is presented in wax, when completing customs formalities, the applicant must state on the declaration the net weight of the cheese not incorporating the weight of the wax. (43) Where, for products falling within this code, the milk-protein content (nitrogen content Ã  6,38) in non-fat milk solids is less than 34 %, no refund is payable. Where, for powdered products falling within this code, the water content in product weight is more than 5 %, no refund is payable. When completing the customs formalities, the interested party must indicate on the relevant declaration the minimum milk-protein content in non-fat milk solids and, for powdered products, the maximum water content. (44) Deleted by Commission Regulation (EC) No 2287/2000 (OJ L 260, 14.10.2000, p. 22) (45) a) Where the product contains non-lactic ingredients, other than spices or herbs, such as in particular ham, nuts, shrimps, salmon, olives, raisins, the refund amount shall be reduced by 10 %. When completing customs formalities, the applicant shall state on the declaration provided for that purpose that there is addition of such non-lactic ingredients. b) Where the product contains herbs or spices, such as in particular mustard, basil, garlic, oregano, the refund amount shall be reduced by 1 %. When completing customs formalities, the applicant shall state on the declaration provided for that purpose that there is addition of herbs or spices. c) Where the product contains casein and/or caseinates and/or whey and/or products derived from whey and/or lactose and/or permeate and/or products covered by CN code 3504, the added casein and/or caseinates and/or whey and/or products derived from whey (excluding whey butter covered by CN code 0405 10 50) and/or lactose and/or permeate and/or products covered by CN code 3504 will not be taken into account for the purpose of calculating the refund. When completing customs formalities, the applicant shall state on the declaration provided for that purpose whether or not casein and/or caseinates and/or whey and/or products derived from whey and/or lactose and/or permeate and/or products covered by CN code 3504 have been added and, where this is the case, the maximum content by weight of casein and/or caseinates and/or whey and/or products derived from whey (specifying where applicable the whey butter content) and/or lactose and/or permeate and/or products covered by CN code 3504 added per 100 kilograms of finished product. d) The products referred to may contain quantities of added non-lactic matter required for their manufacture or preservation, such as salt, rennet or mould. (46) The refund on frozen condensed milk is the same as that on products falling within headings 0402 91 and 0402 99. (47) The refunds on frozen products covered by CN codes 0403 90 11 to 0403 90 39 are the same as those on products covered by CN codes 0403 90 51 to 0403 90 69 respectively (48) The products referred to may contain small quantities of added non-lactic matter required for their manufacture or preservation. Where these additives do not exceed 0,5 % by weight of the whole product, they are to be taken into account for the purposes of calculating the refund. However, where these additives exceed in total 0,5 % by weight of the whole product, they are not to be taken into account for the purposes of calculating the refund. When completing customs formalities, the applicant must state on the declaration provided for that purpose whether or not non-lactic matter has been added and, where this is the case, the maximum content by weight of the non-lactic matter added per 100 kilograms of finished product (49) The refund per 100 kilograms of product covered by this subheading is equal to the sum of the following components: (a) the amount per kilogram shown, multiplied by the weight of the lactic matter contained in 100 kilograms of product. The products referred to may contain small quantities of added non-lactic matter required for their manufacture or preservation. Where these additives do not exceed 0,5 % by weight of the whole product, they are to be taken into account for the purposes of calculating the refund. However, where these additives exceed in total 0,5 % by weight of the whole product, they are not to be taken into account for the purposes of calculating the refund; (b) a component calculated in accordance with Article 16(3) of Commission Regulation (EC) No 1282/2006 (OJ L 234, 29.8.2006, p. 4). When completing customs formalities, the applicant must state on the declaration provided for that purpose the maximum content by weight of sucrose and whether or not lon-lactic matter has been added and, where this is the case, the maximum content by weight of non-lactic matter added per 100 kilograms of finished product. (50) The products referred to may contain small amounts of additives required for their manufacture or preservation. Where these additives do not exceed 0,5 % by weight of the whole product, they are to be taken into account for the purposes of calculating the refund. However, where these additives exceed in total 0,5 % by weight of the whole product, they are not to be taken into account for the purposes of calculating the refund. When completing customs formalities, the applicant must state on the declaration provided for that purpose whether or not products have been added and, where this is the case, the maximum additive content (51) OJ L 95, 15.4.2000, p. 24. (52) OJ L 244, 14.9.2001, p. 12 (53) OJ L 336, 29.12.1999, p. 13. (54) OJ L 13, 20.1.2004, p. 3 (55) OJ L 281, 4.11.1999, p. 11. (56) OJ L 179, 14.7.1999, p. 1. ANNEX II ANNEX II DESTINATION CODES FOR EXPORT REFUNDS A00 All destinations (third countries, other territories, victualling and destinations treated as exports from the Community). A01 Other destinations. A02 All destinations except for the United States of America. A03 All destinations except for Switzerland. A04 All third countries. A05 Other third countries. A10 EFTA countries (European Free Trade Association) Iceland, Norway, Liechtenstein, Switzerland. A11 ACP States (African, Caribbean and Pacific States party to the LomÃ © Convention) Angola, Antigua and Barbuda, Bahamas, Barbados, Belize, Benin, Botswana, Burkina Faso, Burundi, Cameroon, Cape Verde, Central African Republic, Comoros (except for Mayotte), Congo, Democratic Republic of the Congo, Cote d'Ivoire, Djibouti, Dominica, Ethiopia, Fiji Islands, Gabon, Gambia, Ghana, Grenada, Guinea, Guinea-Bissau, Equatorial Guinea, Guyana, Haiti, Jamaica, Kenya, Kiribati, Lesotho, Liberia, Madagascar, Malawi, Mali, Mauritius, Mauritania, Mozambique, Namibia, Niger, Nigeria, Uganda, Papua New Guinea, Dominican Republic, Rwanda, Saint Kitts and Nevis, Saint Vincent and the Grenadines, Saint Lucia, Solomon Islands, Samoa, SÃ £o TomÃ © and PrÃ ­ncipe, Senegal, Seychelles, Sierra Leone, Somalia, Sudan, Suriname, Swaziland, Tanzania, Chad, Togo, Tonga, Trinidad and Tobago, Tuvalu, Vanuatu, Zambia, Zimbabwe. A12 Countries or territories of the Mediterranean Basin Ceuta and Melilla, Gibraltar, Turkey, Albania, Croatia, Bosnia and Herzegovina, Serbia, Montenegro, Former Yugoslav Republic of Macedonia, Morocco, Algeria, Tunisia, Libya, Egypt, Lebanon, Syria, Israel, West Bank and Gaza Strip, Jordan. A13 OPEC States (Organisation of Petroleum Exporting Countries) Algeria, Libya, Nigeria, Gabon, Venezuela, Iraq, Iran, Saudi Arabia, Kuwait, Qatar, United Arab Emirates, Indonesia. A14 ASEAN countries (Association of South-East Asian Nations) Myanmar, Thailand, Laos, Vietnam, Indonesia, Malaysia, Brunei, Singapore, Philippines. A15 Countries of Latin America Mexico, Guatemala, Honduras, El Salvador, Nicaragua, Costa Rica, Haiti, Dominican Republic, Colombia, Venezuela, Ecuador, Peru, Brazil, Chile, Bolivia, Paraguay, Uruguay, Argentina. A16 SAARC countries (South Asian Association for Regional Cooperation) Pakistan, India, Bangladesh, Maldives, Sri Lanka, Nepal, Bhutan. A17 Countries of the EEA (European Economic Area) other than the European Union Iceland, Norway, Liechtenstein. A18 CEEC countries (Central and eastern European Countries) Albania, Croatia, Bosnia and Herzegovina, Serbia, Montenegro, Former Yugoslav Republic of Macedonia. A19 NAFTA countries (North-American Free Trade Agreement) United States of America, Canada, Mexico. A20 Mercosur countries (Southern Cone Common Market) Brazil, Paraguay, Uruguay, Argentina. A21 Newly industrialised counties of Asia Singapore, South Korea, Taiwan, Hong Kong. A22 Dynamic Asian economies Thailand, Malaysia, Singapore, South Korea, Taiwan, Hong Kong. A23 APEC countries (Asia-Pacific economic cooperation) United States of America, Canada, Mexico, Chile, Thailand, Indonesia, Malaysia, Brunei, Singapore, Philippines, China, South Korea, Japan, Taiwan, Hong Kong, Australia, Papua New Guinea, New Zealand. A24 Commonwealth of Independent States Ukraine, Belarus, Moldova, Russia, Georgia, Armenia, Azerbaijan, Kazakhstan, Turkmenistan, Uzbekistan, Tajikistan, Kyrghyzstan. A25 Non-EU OECD countries (Organisation for Economic Cooperation and Development) Iceland, Norway, Switzerland, Turkey, United States of America, Canada, Mexico, South Korea, Japan, Australia, Australian Pacific Territories, New Zealand, New Zealand Pacific Territories. A26 European countries or territories outside the European Union Iceland, Norway, Liechtenstein, Switzerland, Faeroe Islands, Andorra, Gibraltar, Vatican City, Turkey, Albania, Ukraine, Belarus, Moldova, Russia, Croatia, Bosnia and Herzegovina, Serbia, Montenegro, Former Yugoslav Republic of Macedonia. A27 Africa (A28) (A29) Countries or territories of North Africa, other countries of Africa. A28 Countries or territories of North Africa Ceuta and Melilla, Morocco, Algeria, Tunisia, Libya, Egypt. A29 Other countries of Africa Sudan, Mauritania, Mali, Burkina Faso, Niger, Chad, Cape Verde, Senegal, Gambia, Guinea-Bissau, Guinea, Sierra Leone, Liberia, Cote d'Ivoire, Ghana, Togo, Benin, Nigeria, Cameroon, Central African Republic, Equatorial Guinea, SÃ £o TomÃ © and Principe, Gabon, Congo, Democratic Republic of the Congo, Rwanda, Burundi, Saint Helena and Dependencies, Angola, Ethiopia, Eritrea, Djibouti, Somalia, Kenya, Uganda, Tanzania, Seychelles and Dependencies, British Indian Ocean Territory, Mozambique, Madagascar, Mauritius, Comoros, Mayotte, Zambia, Zimbabwe, Malawi, South Africa, Namibia, Botswana, Swaziland, Lesotho. A30 America (A31) (A32) (A33) North America, Central America and the Antilles, South America. A31 North America United States of America, Canada, Greenland, Saint Pierre and Miquelon. A32 Central America and the Antilles Mexico, Bermuda, Guatemala, Belize, Honduras, El Salvador, Nicaragua, Costa Rica, Panama, Anguilla, Cuba, Saint Kitts and Nevis, Haiti, The Bahamas, Turks and Caicos Islands, Dominican Republic, US Virgin Islands, Antigua and Barbuda, Dominica, Cayman Islands, Jamaica, Saint Lucia, Saint Vincent, British Virgin Islands, Barbados, Montserrat, Trinidad and Tobago, Grenada, Aruba, Netherlands Antilles. A33 South America Colombia, Venezuela, Guyana, Suriname, Ecuador, Peru, Brazil, Chile, Bolivia, Paraguay, Uruguay, Argentina, Falkland Islands. A34 Asia (A35) (A36) Near and Middle East, other countries of Asia. A35 Near and Middle East Georgia, Armenia, Azerbaijan, Lebanon, Syria, Iraq, Iran, Israel, West Bank and Gaza Strip, Jordan, Saudi Arabia, Kuwait, Bahrain, Qatar, United Arab Emirates, Oman, Yemen. A36 Other countries of Asia Kazakhstan, Turkmenistan, Uzbekistan, Tajikistan, Kyrghyzstan, Afghanistan, Pakistan, India, Bangladesh, Maldives, Sri Lanka, Nepal, Bhutan, Myanmar, Thailand, Laos, Vietnam, Cambodia, Indonesia, Malaysia, Brunei, Singapore, Philippines, Mongolia, China, North Korea, South Korea, Japan, Taiwan, Hong Kong, Macao. A37 Oceania and the polar regions (A38) (A39) Australia and New Zealand, other countries of Oceania and the polar regions. A38 Australia and New Zealand Australia, Australian Pacific Territories, New Zealand, New Zealand Pacific Territories. A39 Other countries of Oceania and the polar regions Papua New Guinea, Nauru, Solomon Islands, Tuvalu, New Caledonia and Dependencies, American Pacific Territories, Wallis and Futuna, Kiribati, Pitcairn, Fiji, Vanuatu, Tonga, Samoa, Northern Marianas, French Polynesia, Federated States of Micronesia (Yap, Kosrae, Chunk, Pohnpei), Marshall Islands, Palau, Polar Regions. A40 Overseas countries of territories (OCTs) French Polynesia, New Caledonia and Dependencies, Wallis and Futuna, French Southern and Antarctic Lands, Saint Pierre and Miquelon, Mayotte, Netherlands Antilles, Aruba, Greenland, Anguilla, Cayman Islands, Falkland Islands, South Sandwich Islands and Dependencies, Turks and Caicos Islands, British Virgin Islands, Montserrat, Pitcairn, Saint Helena and Dependencies, British Antarctic Territories, British Indian Ocean Territory. A96 Communes of Livigno and Campione d'Italia, Heligoland. A97 Victualling and destinations treated as exports from the Community Destinations referred to in Articles 36, 44 and 45 of Regulation (EC) No 800/1999 (OJ L 102, 17.4.1999, p. 11).